On the Merits.
O’NIELL, J.
Plaintiff has abandoned his contention that the Act No. 20 of 1914, the *827Employers’ Liability Act, is unconstitutional, and it is admitted that, as the amending statute of 1916 (Act No. 243 of that year) was not in effect when the accident occurred, the case is governed by the statute of 1914, as originally enacted.
[2] Defendant pleaded, in the district court, that the action was barred by the provision in section 31 of the Act No. 20 of 1914. that all claims for compensation should be forever barred unless within one year after the injury proceedings have been begun as provided in sections 17 and 18 of this act.
The accident occurred on the 23d of March, 1916. The petition in this suit was filed on the 22d of March, 1917, and service of citation and of a copy of the petition was made upon the defendant on the 23d of March, 1917. The record does not show whether the service of citation was made at an early or a later time of day than the time of day at which the accident had happened. And our opinion is that that is a matter of no importance. Article 3467 of the Civil Code declares that the time required for prescription is reckoned by days, not by hours, and that it is not complete until the last day allowed has expired. See Rady v. Fire Insurance Patrol, 126 La. 273, 52 South. 491, 139 Am. St. Rep. 511, and the list of decisions cited there. Defendant’s argument that section 31 of the Act No. 20 of 1914 is not a statute of prescription, but an absolute bar to an action not begun “within one year,” has no merit. The law referred to is a statute of limitation, or prescription liberandi causa.
[3] Defendant argues that this suit, being a proceeding via ordinaria, was not “begun as provided in sections 17 and 18” of the Act No. 20 of 1914. Section 17 of the act refers only to the method of making an amicable settlement of a claim for compensation. Section 18 provides a summary proceeding for disposing of the claim of an injured employe, in case he and the employer do not agree upon a settlement. The main distinction, if not the only distinction, between the summary proceeding allowed by section 18 of the statute and the ordinary proceeding, is that, in the summary proceeding referred to, the defendant is allowed only 7 days for answering the complaint, whereas, in the ordinary proceeding, he is allowed 10 days. We have decided, however, that an injured employé may proceed, as the plaintiff proceeded in this case, by an ordinary suit, claiming, first, damages under article 2315 of the Civil Code, and, in the alternative, compensation under the Employers’ Liability Act. See Philps v. Guy Drilling Co., 143 La. 951, 79 South. 549. Eor a defendant, in such case, to complain of being allowed 10, instead of only 7, days for answering, would be beyond all reason. The summary character of the proceeding is for the benefit of the plaintiff in such case. Besides, if this suit for compensation should be considered informal, because it was brought via ordinaria, that would not prevent its having the effect of interrupting prescription. An informality in the proceedings does not prevent an interruption of prescription by service of citation and a copy of the petition containing full information of the claim against the debtor. See Martinez v. Succession of Vives, 30 La. Ann. 818; Satterley v. Morgan, 33 La. Ann. 846; Meyer v. Ludeling, 40 La. Ann. 642, 4 South. 583; Lukis v. Allen, 45 La. Ann. 1451, 14 South. 186; Grand Lodge, F. & A. M. v. City of New Orleans, 46 La. Ann. 720, 15 South. 296; B. J. Wolf & Sons v. N. O. Tailor-Made Pants Co., 110 La. 429, 34 South. 590.
[4] Having concluded that the service of citation was made in time to interrupt the prescription, we find it unnecessary to consider the reasons urged by defendant for contending that section 27 of the Act No. 267 of 1914, declaring that the mere filing of a suit *829against a corporation shall have the effect of interrupting prescription, does not apply to this case.
[5] The only remaining question is whether the amount of compensation allowed by the judgment is correct. The injury suffered by plaintiff was the loss of two phalanges of his index finger, more than two phalanges of the second and of the third finger, a .permanent deformity of the little finger and a shrinking of the left arm to two-thirds of its normal size and strength. He was earning $100 a month at the time of the accident.
By the terms of subsection (c) of section 8 of the statute, plaintiff was entitled to $150 compensation for the loss of half of his index finger, that is, half of $10 a week for 30 weeks; and $400 for the loss of the second and third finger, that is, for each finger, $10 a week for 20 weeks. In addition to those sums, the court allowed $200 for the loss of the fourth finger. Our opinion, however, is that, for a case to come within one of the provisions for an injury particularly specified in subsection (c), as for the loss of a finger, thumb, hand, etc., the member must have been severed or amputated. If a finger, thumb, or hand, as the case may be, has been permanently disabled, either partially or totally, but not severed from the body or amputated, the compensation is to be measured by the general provisions of the first paragraph of subsection (c) of section 8 of the statute; that is, one half of the loss of wage-earning capacity, not exceeding $10 a week, for a period not exceeding 300 weeks. But, as the record does not show what was the difference between plantiff’s wage-earning capacity before and after the accident, we are not able to make a computation under the first paragraph of subsection (c) of section 8, for allowing compensation for the injury to plaintiff’s arm and little finger, for which injuries compensation is not specifically provided.
[6] Defendant contends that plaintiff is not entitled to compensation for the loss of more than one finger, nor for a period exceeding 2 months. The contention is founded upon this provision in subsection (c) of section 8 of the statute, viz.:
“In no ease shall payments be made under more than one clause of this subsection, nor in any case after the employé is able to earn as much as he did before the accident.”
It is true, plaintiff was back at his work, attending to the pumping machinery, 2 months after the accident. But he was not able to start the engine, and therefore it cannot be said that he was able to earn as much as he earned before the accident. Other workmen, through sympathy, would start the engine for him; and defendant, perhaps through sympathy, paid him the same wages that he had earned before the accident. He was discharged, however, before the end of '8 months.
The expression, “In no case shall payments be made under more than one clause of this subsection,” cannot be construed to mean that, though an employé has suffered the loss of three fingers, he is only entitled to compensation for the loss of one finger. Immediately following the provisions for compensation for the loss of fingers and thumbs is a proviso that makes it plain that the compensation to be allowed for the loss of fingers and thumbs is not limited to the amount allowed for the loss of one finger or thumb, viz.:
“Provided, however, that in no case shall the amount received for more than one finger exceed the amount provided in this schedule for the loss of a hand.”
[7] The judgment must be reduced to $550; but, exercising the discretion vested in appellate courts by the Act No. 229 of 1910 (p. 388), with regard to the taxing of costs of court, we have concluded that the defendant should pay the costs of appeal, as well as the costs of the district court.
*831The judgment appealed from is amended, by reducing the amount from $750 to $550, and as amended, it is affirmed, at the cost of defendant.